Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chhabra et al. (US 2015/0178064) in view of Smith et al. (US 2019/0138294).
Regarding claim 1, Chhabra teaches a method of performing a secure software update in a mesh network (i.e., software updates may be installed automatically by networking devices in a distributed/mesh networks [0025], [0028]) the method comprising: downloading and installing a software update image at a first node of a network (i.e., installing software updates in a device [0028]…, Once the image/software update has been downloaded and validated by a particular device, the device may determine its own readiness to install the update [0030]-[0031]); sending a NODE ARMED response by the first node of the network when the software update image has successfully been installed (i.e., If a device is ready to install the update, it may select a peer/neighbor to monitor the device during installation of the update. Such a monitor may receive data regarding the pre-installation state of the device and use this information to recover the device, in the case of an installation failure. The monitor may also provide alerts to the network administrator during the installation. After installation, the device may perform any number of post-installation checks, to ensure that the installation was successful [0030-0031]). Chhabra further teaches facilitating error handling during update ([0028]).
Chhabra does not specifically teach determining an error condition has occurred; and performing a rollback operation in response to the error condition.
However, the preceding limitations are known in the art of communications. Smith teaches if the software update fails (corresponding to determining error) and roll back to a pre-update version (corresponding to performing rollback operation) ([0096]-[0097], [0143]-[0144]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique of Smith within the system of Chhabra in order to keep the mobile device with the most recent software update.
Regarding claim 2, Chhabra in view of Smith teaches all the limitations above. Chhabra teaches the determining an error condition has occurred comprises the second node of the network not sending a NODE ARMED response (i.e., a peer/neighbor of a device to be updated may be selected to facilitate error handling during the update and the automatic recovery of the device, should an installation failure occur [0028]).  
Regarding claim 3, Chhabra in view of Smith teaches all the limitations above. Chhabra teaches the determining an error condition has occurred comprises the second node of the network not sending a NODE ARMED response after a predetermined period of time has been reached (i.e., a peer/neighbor of a device to be updated may be selected to facilitate error handling during the update and the automatic recovery of the device, should an installation failure occur [0028], [0092]).
Regarding claim 4, Chhabra in view of Smith teaches all the limitations above. Chhabra teaches the determining an error condition has occurred comprises determining the system did not reboot after the update ([0085]). 
Regarding claim 5, Chhabra in view of Smith teaches all the limitations above. Chhabra teaches all nodes of the network are at a same software version after the rollback operation has been performed ([0092]). 
 Regarding claim 6, Chhabra in view of Smith teaches all the limitations above. Chhabra teaches an update starts by broadcasting a control packet to all nodes (i.e., broadcasting image update information to multiple nodes [0040]-[0041]).  
Regarding claim 7, Chhabra teaches a system for performing a secure software update in a network (i.e., software updates may be installed automatically by networking devices in a distributed/mesh networks [0025], [0028]) the system comprising: a network having a plurality of nodes (fig. 1 ); the first node of the network sends a NODE ARMED response by when the software update image has successfully been installed (i.e., installing software updates in a device [0028]…, Once the image/software update has been downloaded and validated by a particular device, the device may determine its own readiness to install the update [0030]-[0031]); the first node of the network sends a NODE ARMED response by when the software update image has successfully been installed (i.e., If a device is ready to install the update, it may select a peer/neighbor to monitor the device during installation of the update. Such a monitor may receive data regarding the pre-installation state of the device and use this information to recover the device, in the case of an installation failure. The monitor may also provide alerts to the network administrator during the installation. After installation, the device may perform any number of post-installation checks, to ensure that the installation was successful [0030-0031]). Chhabra further teaches facilitating error handling during update ([0028]).
Chhabra does not specifically teach the system determines an error condition has occurred and performs a rollback operation in response to the error condition.
However, the preceding limitations are known in the art of communications. Smith teaches if the software update fails (corresponding to determining error) and roll back to a pre-update version (corresponding to performing rollback operation) ([0096]-[0097], [0143]-[0144]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique of Smith within the system of Chhabra in order to keep the mobile device with the most recent software update.
Regarding claim 8, Chhabra in view of Smith teaches all the limitations above. Chhabra teaches the error condition occurs when a second node of the network has not sent a NODE ARMED response (i.e., a peer/neighbor of a device to be updated may be selected to facilitate error handling during the update and the automatic recovery of the device, should an installation failure occur [0028]).  
Regarding claim 9, Chhabra in view of Smith teaches all the limitations above. Chhabra teaches the error condition occurs when the second node of the network has not sent a NODE ARMED response after a predetermined period of time has been reached (i.e., a peer/neighbor of a device to be updated may be selected to facilitate error handling during the update and the automatic recovery of the device, should an installation failure occur [0028], [0092]).
Regarding claim 10, Chhabra in view of Smith teaches all the limitations above. Chhabra teaches the error condition occurs when the system does not reboot after the update ([0085]). 
Regarding claim 11, Chhabra in view of Smith teaches all the limitations above. Chhabra teaches all nodes of the network are at a same software version after the rollback operation has been performed ([0092]). 
 Regarding claim 12, Chhabra in view of Smith teaches all the limitations above. Chhabra teaches an update starts when a control packet is broadcast to all nodes [0040]-[0041]).  
Regarding claim 13, A non-transitory computer-readable medium containing instructions for performing a secure software update in a mesh network, when executed (i.e., software updates may be installed automatically by networking devices in a distributed/mesh networks [0025], [0028]) cause a system to perform steps comprising: downloading and installing a software update image at a first node of a network (i.e., installing software updates in a device [0028]…, Once the image/software update has been downloaded and validated by a particular device, the device may determine its own readiness to install the update [0030]-[0031]); sending a NODE ARMED response by the first node of the network when the software update image has successfully been installed (i.e., If a device is ready to install the update, it may select a peer/neighbor to monitor the device during installation of the update. Such a monitor may receive data regarding the pre-installation state of the device and use this information to recover the device, in the case of an installation failure. The monitor may also provide alerts to the network administrator during the installation. After installation, the device may perform any number of post-installation checks, to ensure that the installation was successful [0030-0031]). Chhabra further teaches facilitating error handling during update ([0028]).
Chhabra does not specifically teach determining an error condition has occurred; and performing a rollback operation in response to the error condition.
However, the preceding limitations are known in the art of communications. Smith teaches if the software update fails (corresponding to determining error) and roll back to a pre-update version (corresponding to performing rollback operation) ([0096]-[0097], [0143]-[0144]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique of Smith within the system of Chhabra in order to keep the mobile device with the most recent software update.
Regarding claim 14, Chhabra in view of Smith teaches all the limitations above. Chhabra teaches the determining an error condition has occurred comprises the second node of the network not sending a NODE ARMED response (i.e., a peer/neighbor of a device to be updated may be selected to facilitate error handling during the update and the automatic recovery of the device, should an installation failure occur [0028]).  
Regarding claim 15, Chhabra in view of Smith teaches all the limitations above. Chhabra teaches the determining an error condition has occurred comprises the second node of the network not sending a NODE ARMED response after a predetermined period of time has been reached (i.e., a peer/neighbor of a device to be updated may be selected to facilitate error handling during the update and the automatic recovery of the device, should an installation failure occur [0028], [0092]).
Regarding claim 16, Chhabra in view of Smith teaches all the limitations above. Chhabra teaches the determining an error condition has occurred comprises determining the system did not reboot after the update ([0085]). 
Regarding claim 17, Chhabra in view of Smith teaches all the limitations above. Chhabra teaches all nodes of the network are at a same software version after the rollback operation has been performed ([0092]). 
 Regarding claim 18, Chhabra in view of Smith teaches all the limitations above. Chhabra teaches an update starts by broadcasting a control packet to all nodes (i.e., broadcasting image update information to multiple nodes [0040]-[0041]). 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cairns et al. (US 2015/0178064).
Regarding claims 1, 7, and 13, Cairns teaches a method of performing a secure software update in a mesh network (i.e., a method of providing a software update within a wireless network [0004]-[0005]) the method comprising: downloading and installing a software update image at a first node of a network (i.e., software update may be available by the server for download by all computing devices [0024], [0035], [0053]); sending a NODE ARMED response by the first node of the network when the software update image has successfully been installed (i.e., after receiving the software update, the computing device may generate a new partition for booting, where the new partition includes the software update [0034], confirming  that the software image works correctly in the network environment [0045]; in response to the received indication, the first computing device sends a request for the software update to a server [0068]); determining an error condition has occurred (i.e., Upon crashing (e.g., a threshold number of times), the computing device may no longer boot from the new partition [0034], [0040]); and performing a rollback operation in response to the error condition (i.e., Upon crashing (e.g., a threshold number of times), the computing device may no longer boot from the new partition, but rather revert to booting from a prior partition. The computing device can set a flag value indicating which partition (e.g., new or prior, indicated by a version number) is used for booting [0034]).  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 9-12 and 17-18 of U.S. Patent No. 11,012,853. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the current application encompass claims the US patent. The claims contain the same subject matter as illustrated below.
Claims 1 &13. A method of performing a secure software update in a mesh network, the method comprising (A method of performing a secure software update in a mesh network, the method comprising [claim 1]): downloading and installing a software update image at a first node of a network (downloading and installing a software update image by the first node of the network [claim 1]); sending a NODE ARMED response by the first node of the network when the software update image has successfully been installed (sending, by each node, an acknowledgement /(node armed) after receiving the image [claim 3]); determining an error condition has occurred; and performing a rollback operation in response to the error condition (performing a rollback on all nodes when the update does not complete [claim 2]). Claim 7 is the system of claim 1, it is rejected for the same reason.
Claim 6. The method of claim 1 wherein an update starts by broadcasting a control packet to all nodes (The method of claim 1 wherein an update starts by broadcasting a control packet to all nodes [claim 4]). Claims 12 & 17, contain the same limitation, they are rejected for the same reason.
Claims 2-5, 7-11, and 14-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. 1-4 and 17-18 Patent No. 11,012,853 in view of Chhabra et al. (US 2015/0178064) further in view of Smith et al. (US 2019/0138294).
Regarding claims 2-5, 7-11, and 14-17, based on their similarities to the claims of the US patent 11,012,853, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to derive the claimed invention from the combination of the cited prior arts above and US pat. 11,012,853 in order to simplify downloading software update to communication devices.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN ALLAND GELIN whose telephone number is (571)272-7842. The examiner can normally be reached MON-FR 9-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 571-272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN A GELIN/Primary Examiner, Art Unit 2643